Exhibit 10.4

[Execution]

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of March 8, 2018 (this “Amendment
No. 3”), is by and among J. C. Penney Company, Inc. (“Holdings”), J. C. Penney
Corporation, Inc. (“Parent Borrower”), J. C. Penney Purchasing Corporation
(“Purchasing,” and together with Parent Borrower, individually, a “Borrower” and
collectively, “Borrowers”), the parties to the Collateral Agreement (as defined
in the Credit Agreement (as defined below)) as guarantors (individually, a
“Guarantor” and collectively, “Guarantors”), Wells Fargo Bank, National
Association, as Administrative Agent (in such capacity, “Administrative Agent”)
for the parties to the Credit Agreement as lenders (individually, a “Lender” and
collectively, “Lenders”), Revolving Agent (in such capacity, “Revolving Agent”),
Collateral Agent (in such capacity, “Collateral Agent”) and LC Agent (in such
capacity, “LC Agent,” and together with Administrative Agent, Revolving Agent
and Collateral Agent, individually an “Agent” and collectively, “Agents”) and
Lenders party hereto.

W I T N E S S E T H :

WHEREAS, Agents, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders have made and may make loans and advances
and provide other financial accommodations to Borrowers as set forth in the
Credit Agreement, dated as of June 20, 2014, by and among Agents, Lenders,
Borrowers and Holdings (as amended, modified, restated, supplemented, or
otherwise modified prior to the date hereof, the “Credit Agreement”, and
together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto, as from time to
time amended, modified, supplemented, extended, renewed, restated or replaced,
collectively, the “Loan Documents”);

WHEREAS, Borrowers desire to amend certain provisions of the Credit Agreement as
set forth herein, and Agent and Lenders party hereto constituting Required
Revolving Lenders are willing to agree to such amendments on the terms and
subject to the conditions set forth herein;

WHEREAS, by this Amendment No. 3, Agents, Lenders party hereto constituting
Required Revolving Lenders, Borrowers and Guarantors desire and intend to
evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Definitions.

1.1 Amendment to Definitions. The definition of the term “Customary Mandatory
Prepayment Terms” in Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the definition of such term in its entirety as follows:

““Customary Mandatory Prepayment Terms” means, in respect of any Indebtedness,
terms requiring any obligor in respect of such Indebtedness to Pay (or offer to
Pay) such Indebtedness (a) in the event of a “change in control” (or similar
event), (b) in the event of an “asset sale” (or similar event, including
condemnation or casualty), provided that such



--------------------------------------------------------------------------------

mandatory Payment (or offer to Pay) in the event of an “asset sale” (or similar
event, including condemnation or casualty) (i) can be avoided pursuant to
customary reinvestment rights (it being understood that the terms of such
Indebtedness may include additional customary means of avoiding the applicable
Payment) and (ii) shall not apply to the sale or disposition of Collateral
except, in the case of Permitted Second-Lien Indebtedness, on the same terms as
those in the Loan Documents (subject to the relevant Intercreditor Agreement),
(c) in the event of a “fundamental change” (or similar event) that is customary
at the time of issuance (a “Fundamental Change”) or (d) in the case of any
Indebtedness that constitutes a term loan, on account of annual “excess cash
flow” on terms approved by the Administrative Agent (such approval not to be
unreasonably withheld). Holdings or the Parent Borrower may provide a
certificate of a Financial Officer to the effect that the terms of (x) any
reinvestment rights or other means of avoiding the applicable Payment referred
to in clause (b)(i) above or (y) Fundamental Change are customary, and such
determination shall be conclusive unless the Administrative Agent shall have
objected to such determination within five Business Days following its receipt
of such certificate and the draft documentation governing such Indebtedness.”

1.2 Additional Definitions. As used herein, the term “Amendment No. 3” shall
mean Amendment No. 3 to Credit Agreement, dated as of March 8, 2018, by and
among Agents, Lenders party thereto, Borrowers and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, and the Credit Agreement and the other Loan Documents
shall be deemed and are hereby amended to include, in addition and not in
limitation, such definition.

1.3 Interpretation. For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement.

Section 2. Liens. Section 6.02 of the Credit Agreement is hereby amended by
deleting the last paragraph thereof in its entirety and replacing it with the
following:

“Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 (other than (1) involuntary Permitted Encumbrances, (2) Specified
Involuntary Liens securing obligations not in excess of $20,000,000 at any time
and (3) those permitted under clauses (a), (c), (g), (h), (m) or (t) above) may
at any time attach to any Collateral.”

Section 3. Representations and Warranties. Each Loan Party represents and
warrants to Agents and Lenders that the representations and warranties of each
Loan Party contained in Article III of the Credit Agreement or any other Loan
Document delivered in connection with this Amendment No. 3 are true and correct
in all material respects on and as of the date hereof, except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and (ii) in the case of any representation and warranty qualified
by materiality or Material Adverse Effect (or words of similar import), they
shall be true and correct in all respects in accordance with the terms thereof.

Section 4. Conditions Precedent. This Amendment No. 3 shall only be effective on
the date of the satisfaction or waiver of each of the following conditions
precedent:

4.1 Administrative Agent shall have received an original or original
counterparts (or a telefacsimile or other electronic copy, including an email
with a pdf) of this Amendment No. 3, duly authorized, executed and delivered by
Borrowers, Guarantors, Administrative Agent and the Required Revolving Lenders;
and

 

-2-



--------------------------------------------------------------------------------

4.2 immediately after giving effect to the terms and conditions of this
Amendment No. 3, no Default or Event of Default shall have occurred and be
continuing.

Section 5. Effect of Amendment No. 3. Except as expressly set forth herein, no
other amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Loan Parties shall not be entitled to any other or further amendment
by virtue of the provisions of this Amendment No. 3 or with respect to the
subject matter of this Amendment No. 3. Without limiting the generality of the
foregoing, each Guarantor hereby acknowledges and confirms that its guarantee of
the Obligations is in full force and effect in accordance with its terms and is
hereby ratified and confirmed and such continuing liability shall not be
affected by this Amendment No. 3, nor shall anything contained in this Amendment
No. 3 be deemed to limit or otherwise affect its obligations under such
guarantee. To the extent of conflict between the terms of this Amendment No. 3
and the other Loan Documents, the terms of this Amendment No. 3 shall control.
This Amendment No. 3 constitutes a Loan Document. Nothing contained in this
Amendment No. 3 will constitute a waiver of any right, power or remedy under the
Credit Agreement or any of the other Loan Documents.

Section 6. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 3 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

Section 7. Jury Trial Waiver. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT NO. 3, ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT NO. 3 BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.

Section 8. Binding Effect. This Amendment No. 3 shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.

Section 9. Entire Agreement. This Amendment No. 3 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

Section 10. Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment No. 3.

 

-3-



--------------------------------------------------------------------------------

Section 11. Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission (including email with a pdf) shall have the same force and
effect as delivery of an original executed counterpart of this Amendment No. 3.
Any party delivering an executed counterpart of this Amendment No. 3 by
telefacsimile or other electronic method of transmission (including email with a
pdf) shall also deliver an original executed counterpart of this Amendment
No. 3, but the failure to do so shall not affect the validity, enforceability,
and binding effect of this Amendment No. 3.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered as of the day and year first above written.

 

J. C. PENNEY CORPORATION, INC. By:   /s/ Trent Kruse Name:   Trent Kruse Title:
  Vice President, Treasury and Investor Relations J. C. PENNEY COMPANY, INC. By:
  /s/ Trent Kruse Name:   Trent Kruse Title:   Authorized Signatory

J. C. PENNEY PURCHASING CORPORATION

JCP REAL ESTATE HOLDINGS, INC.

J. C. PENNEY PROPERTIES, INC.

By:   /s/ Gary Piper Name:   Gary Piper Title:   Vice President, Treasurer

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Revolving Agent and Collateral Agent By:    /s/ Maggie
Townsend

Name:   Maggie Townsend Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as LC Issuer, as a Lender and as Swing Line Lender

By:    /s/ Maggie Townsend

Name:   Maggie Townsend Title:   Vice President

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BANK OF AMERICA, N.A.,
as a Lender

By:    /s/ Christine Hutchinson

Name:   Christine Hutchinson Title:   Director

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

By:    /s/ Lauren Baker

Name:   Lauren Baker Title:   Executive Director

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BARCLAYS BANK PLC,
as a Lender

By:    /s/ Nick Guzzardo

Name:   Nick Guzzardo Title:   Assistant Vice President